MEMORANDUM **
California state prisoner Willie Morris Clay, II, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging defamation of character. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.
The district court properly dismissed Clay’s action because Clay failed to allege facts sufficient to show that defendants’ allegedly defamatory statement altered or extinguished a state-recognized right or status. See Paul v. Davis, 424 U.S. 693, 710-12, 96 S.Ct. 1156, 47 L.Ed.2d 405 (1976) (to state a defamation claim under § 1983, plaintiff must allege that a state-recognized right or status was altered or extinguished in addition to any reputational harm).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.